TRIPS agreement and access to medicines (debate)
The next item is the debate on:
the oral question to the Council, by Gianluca Susta and Johan Van Hecke, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Kader Arif, on behalf of the Socialist Group in the European Parliament, Georgios Papastamkos, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Vittorio Agnoletto and Helmuth Markov, on behalf of the Confederal Group of the European United Left/Nordic Green Left, Carl Schlyter, on behalf of the Group of the Greens/European Free Alliance and Cristiana Muscardini, on behalf of the Union for Europe of the Nations Group, on the TRIPS Agreement and access to medicines B6-0130/2007)
the oral question to the Commission, by Gianluca Susta and Johan Van Hecke, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Kader Arif, on behalf of the Socialist Group in the European Parliament, Georgios Papastamkos, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Vittorio Agnoletto and Helmuth Markov, on behalf of the Confederal Group of the European United Left/Nordic Green Left, Carl Schlyter, on behalf of the Group of the Greens/European Free Alliance, and Cristiana Muscardini, on behalf of the Union for Europe of the Nations Group, on the TRIPS Agreement and access to medicines - B6-0131/2007)
author. - (IT) Madam President, ladies and gentlemen, I would like to thank the shadow rapporteurs and the secretariat of the Committee on International Trade for the help they gave me during this work. For us, access to medicines by the poorest countries is a priority, and that includes where the international obligations we have assumed are concerned. We therefore cannot be content to blindly accept the protocol to the TRIPS agreement and believe that this will resolve the issue.
Members of the Commission, members of the Council, there are no longer sufficient generic commitments. The European Union can and must do more, and if it is not realistic to suggest renegotiating the protocol, the Council, if it wishes to obtain the assent of the European Parliament, must make a firm commitment to state that the mechanism created by the WTO decision of 30 August 2003 is only a very small part of the solution to the problem. This means ensuring that the Member States can resort to Article 30 of the TRIPS agreement in their national laws on patents, in order to authorise production and exporting, to tackle the public health needs in importing member countries.
It means restricting the Commission's mandate in the negotiation of economic partnership agreements with the poorest countries, so that provisions are not included that go further than the TRIPS agreement. It means supporting developing countries that use the flexibilities included in the TRIPS agreement, to provide essential medicines at reasonable prices. It means supporting grouped supply strategies to achieve economies of scale in the production of generic medicines at affordable prices and to stimulate direct investment in local production facilities.
It means actively supporting the work of the World Health Organisation's intergovernmental working group on public health, innovation and intellectual property. It means recognising that the European Union must urgently adopt additional measures to promote the transfer of technology, research, capacity-building and regional supply mechanisms for the world's poorest regions. It means guaranteeing a specific level of funding with which to develop or construct pharmaceutical production facilities owned by regions within developing countries, and increasing overall funding for public-private partnerships undertaking research and development in medicines that are particularly important in developing countries.
We therefore believe that we have made an active contribution to this issue, the urgency of which is demonstrated to us by the pictures that reach us from the poorest parts of the world. The ball is now in the court of the Council and the Commission, and if we receive swift, precise replies, not generalities, then the European Parliament will give the requested consent without delay.
author. - (FR) Madam President, ladies and gentlemen, if we have sought today to question the Council and the Commission, it is because the consent requested of us to amend the TRIPS agreement for the purposes of making the August 2003 transitional solution final is raising many issues. Indeed, following the debate held in parliamentary committee on this mechanism, all the experts heard were unanimous in criticising this solution, which only solves a very small amount of the problems faced by countries that have no pharmaceutical manufacturing capacity and, therefore, the difficulties their populations have in gaining access to health care.
Although it was supposed to provide a fast and effective response, this mechanism is deemed to be complex, even inefficient. Despite the commitment made by the Council and the Commission to Parliament, no assessment has been carried out. Doubts therefore remain on this issue. 'It has never been assessed because it has never been used' we are told by the Commission, which claims that that does not mean that it is inefficient. That is a fine piece of rhetoric based on a reversal of logic, but it is by no means a well-argued response. The questions being asked by the MEPs are as follows: why has not this solution ever been used? Is it equal to the scope of the problem posed? If not, what new measures ought the Union to introduce in order to achieve the stated objective? There can be no discrepancy between what we say we are going to do and what we actually do.
In its declarations, the Union supports the Doha Declaration, the flexibilities of the TRIPS agreement and the Member States that have recourse to them. It also makes a commitment not to call for developing countries to be made subject to new intellectual property rules that are more stringent than those laid down at the WTO, as that would undermine genuine access to treatment. However, these declarations have not been put into practice.
Let us start by understanding what we mean. For example, what do we mean by flexibility? In our opinion, this concept encompasses all the flexibilities, not just the 2003 solution. However, in its declarations, the Commission refers solely to that one. As for the intellectual property rules that go beyond the TRIPS agreement, how do we define them? Do we identify the same ones? In its declarations, the Commission refrains for resorting to such rules, but the negotiations that have been conducted do not necessarily reflect this commitment. The Commission's representatives even at times justify its resorting to these rules for the sake of combating counterfeiting, but this comes under an entirely different debate. Finally, clear political support must be given to every country that uses a flexibility instrument, whatever it may be, which is not the case in practice.
What we are asking for is transparency and a balance between the public discourse and the negotiations conducted behind closed doors. We are convinced that the problem raised goes far beyond our simply assenting to an international protocol. This is a far-reaching political and humanitarian problem that requires a genuine political will to match the challenge posed. We now want clear commitments, and commitments on many points, all of which are included in our resolution due to be put to the vote tomorrow. This hinges on a joint policy statement, with Parliament, before our vote. We will not be content with yet another debate that lacks any precise commitment. We want a solemn commitment by the Council and the Commission that guarantees that Europe will become more involved in finding new solutions and that it will strive to do as our fellow citizens want and become a leading player in the fight to secure access to medicines at affordable prices for everyone in the world.
Madam President, I thank my honourable friends for their cooperation, which allowed us to formulate the joint motion for a resolution.
As you know, the Union has played a decisive role in achieving the agreement under discussion within the framework of the WTO. It is one of the few members which have adopted internal implementing legislation. We of course recognise that no use has been made to date of the mechanism provided for.
Doubts as to the efficacy of the mechanism provided for in the Protocol to the TRIPS agreement are reasonable. However, the amendment to the TRIPS agreement was the result of lengthy and laborious negotiations within the framework of the WTO. Renegotiation, even if it were to be considered feasible, will have uncertain results.
The Union is being called on to make the mechanism in question operational with all the means at its disposal. At the same time, the transfer of know-how and technology and research in developing countries must be encouraged.
Compulsory licensing is just one aspect of the problems relating to public health in developing countries. At the same time, measures are needed which aim to improve health care systems and infrastructures. Targeted development aid from the Union can play an important role in this direction.
I should also like to emphasise the importance of safeguards against the diversion of trade. Drugs must reach and stay with the people in the countries for which this mechanism was created. I consider that the European Union must accept the amendment to the TRIPS agreement as quickly as possible.
To close, I should like to say that a global approach is needed which includes both prevention and treatment.
(Applause)
author. - (IT) Madam President, ladies and gentlemen, the export mechanism provided for in the decision of 30 August 2003 has added such a number of restrictions and administrative/technical obstacles that to date, as is pointed out by 'Médecins sans frontières' in a publication from September 2006, it has never been used. Parliament asked the Commission and the Council to make a specific commitment in its resolution of 2 December 2004.
On 30 November 2006 the European Parliament again adopted a determined position on the issue of access to medicines in the south of the world and unanimously adopted a resolution calling on the Commission, and I quote, 'to recognise, five years after the adoption of the Doha Declaration, that its application has been a failure, inasmuch as the WTO has received no notification from an exporting or importing country of compulsory medicines nor any such notification under the Decision of 30 August 2003 of the General Council of the WTO on implementing paragraph 6 of the Doha Declaration'. Secondly, Parliament called on them 'to take the necessary steps within the WTO, in association with the developing countries, to modify the TRIPS Agreement and its provisions based on the Decision of 30 August 2003 ..., in order in particular to abolish the complex and time-consuming procedural steps in the authorisation of compulsory licences'.
So far, six months later, neither the Council nor the Commission, despite having been requested to do so by all the parliamentary groups, has not dignified the European Parliament with any reply. Defending to the bitter end a mechanism such as that of 30 August 2003, reproduced word for word in the amendment to the TRIPS agreements that the EU would like to ratify, signifies a very clear choice of sides: it means siding with the large pharmaceutical multinationals and abandoning millions of patients in poor countries to the mercy of diseases that, in their case, are fatal, such as AIDS, tuberculosis, malaria and dozens of other forgotten illnesses, without research or treatment. This is a choice that this Chamber, convinced as it is of the primacy of human rights for all over the profit of a few, cannot accept.
author. - (SV) Imagine going to the doctor's and, in order to afford treatment, being forced to pay the whole of your family's annual wage. Imagine going to the doctor's and being forced to choose between obtaining medicine for yourself and no food for the children, or food for the children and no medicine yourself. That is a choice facing millions of people today. Two years ago I was involved in starting the Drugs for Neglected Diseases Initiative. There were many of us who took the initiative here in Parliament to produce this report, and the cooperation between us has been excellent. We are very much in agreement on these issues. I wish to emphasise to the Commission that Parliament takes a very serious view of the need for rules guaranteeing access to medicines. Today, 12 million people per year die due to lack of medicine, above all that designed to combat tropical diseases. The patients are poor, and it is not profitable to do research on their behalf, so we do not get any new medicines. We therefore have to resolve, firstly, the issue of access to existing medicines and, secondly, that of research into new medicines and the development of these, because these countries will never be able to leave poverty behind if their populations are at home ill. The TRIPS+ agreements must definitely not become incorporated into the economic partnership agreements and undermine these countries' ability to provide their populations with medicines.
In the period allotted to me in which to speak, I do not even have time to run through all the ways in which the Commission is at present endeavouring to force the inclusion of the various patent-related issues into the negotiations on economic partnerships. We would ask you to stop doing that.
When it comes to research, we need to have a fund at EU level or a global profits tax on pharmaceutical companies. Otherwise, we shall never produce the medicines that can raise these people out of poverty. The right to survival comes before all other rights.
author. - (IT) Madam President, ladies and gentlemen, I would like to thank Mr Susta and all my fellow Members who have enabled this work, which covers many areas, to develop, and who have made it possible to launch this political initiative aimed at guaranteeing the residents of the world's poorest countries access to medicines at prices that are reasonable and affordable for those people. While extreme poverty is a serious social hardship, when it is accompanied, as it often is, by serious diseases, it constitutes utter misery: that is the central message that we want to put across.
The agreement achieved within the WTO, which is probably the only practical legal way within the context of multilateralism to facilitate access to medicines at low prices, creates great confusion on many scores. An exemption mechanism is set up, certainly with laudable intentions, but it is not operational: this is because of the restrictive clauses accompanying it, the numerous and complex administrative formalities that make it difficult to put into practice and the inability in practice to access the benefits of the proposed mechanism by countries that are potential beneficiaries.
Few countries have ratified it so far and - even more worryingly - no country has requested the help of this instrument. We need to calmly verify that something is not working, and work out how to put it right. We need to have the courage to go further and to realise that the de minimis agreement is only a partial solution to the fundamental problem, which casts doubt upon the effectiveness of the WTO's multilateralism rules. We need to put forward measures at European level that go beyond the agreement and that are able to offer a sound contribution to access to medicines at affordable prices, thus helping to save many human lives.
We must encourage the transfer of research and technology to facilitate the production of medicines in poor countries. We must be vigilant - and this is the Commission's task - because too often counterfeit medicines are sent to poor countries, and this is why we must also act decisively to combat this distortion of international trade. Above all, though, we must undertake to be vigilant to ensure that the citizens of poor countries do not have to suffer this insult also.
President-in-Office of the Council. (PT) Madam President, honourable Members, on 6 December 2006, the Council sought Parliament's approval, under Articles 133 and 300 of the Treaty establishing the European Community, for the Commission proposal for a Council decision relating to the acceptance, on behalf of the European Community, of the protocol amending the TRIPS agreement, signed in Geneva on 6 December 2005.
In developing and negotiating the aforementioned protocol, which will result in citizens of developing countries having increased access to drugs at affordable prices, the Community, from a political point of view, played a key role. This was one of the greatest successes achieved in the run up to the WTO Ministerial Conference held in Hong Kong in December 2005.
The fact that that forum on standards in international trade addressed an issue of such importance for developing countries, constitutes a concrete application of the principles of consistency in the development policies set out in the European Council, agreed in 2005 between Parliament, the Council and the Commission. It also constitutes a significant practical step towards meeting Millennium Development Goal 6 to combat HIV-AIDS, malaria and other diseases.
A number of members of the WTO, including the United States, have already ratified the Protocol, and it is desirable that the Community, as the main advocate of the measure, should follow suit by December 2007 at the latest, once internal procedures in the Commission, the Council and Parliament have been completed.
As far as both technical and wider-ranging questions raised by the honourable Members are concerned, it is not the Council's responsibility to assess the technical effectiveness of the mechanism, created by the WTO's decision of 30 August 2003. The Council recognises the complexity of the issue, but also underlines the fundamental political importance of ratifying the protocol for developing countries. The Council does not intend to amend the mandate conferred on the Commission regarding economic partnership agreements since these are in the final stages of negotiation.
The Member States meeting with the Commission on the European Development Fund Committee will seek to ensure that adequate resources are channelled to meet Millennium Goal 6, in particular for the ACP countries. The Council takes this opportunity to call on the European Parliament to fulfil its vital institutional role, in order that the European Community can accept this important protocol, and so that trade standards may be amended in such a way as better to serve the interests of millions of human beings in developing countries.
Member of the Commission. Madam President, the Commission shares Parliament's view that access to medicines for poor developing countries is a matter of huge political and humanitarian importance, and the Commission has taken a number of initiatives to facilitate access to medicines for poor developing countries through existing programmes.
From the outset, the European Community has been at the forefront of the debate on TRIPS and access to medicines. In the WTO, we played an active role in bringing together almost irreconcilable positions. Developing countries were grateful to the European Union for our role as an honest broker.
The debate in the WTO first led to the adoption of the declaration in Doha in November 2001. This declaration reaffirms the right of WTO members to use, to the full, the flexibilities contained in the TRIPS Agreement, including the use of compulsory licensing. For those countries with no manufacturing capacity in the pharmaceutical sector and that could not make effective use of compulsory licensing under the TRIPS Agreement, a temporary waiver from the normal rules of patent law was adopted in August 2003.
Parliament, together with the Council, implemented this waiver decision by adopting it at first reading - Regulation (EC) No 816/2006 - to allow manufacturers of generic drugs to produce patent medicines for export to countries in need without sufficient capacity to produce them.
The protocol amending the TRIPS Agreement aims at transforming this decision into a permanent and legally secure solution. This flexibility, to be introduced into the TRIPS Agreement, can help save lives without undermining the patent system, which is one of the main incentives for the research and development of new medicines.
We are now at the very end of this WTO process. The last step is the acceptance of the TRIPS amendment.
I come now to the specific questions raised in the oral question, and I have discussed these responses with my colleague, Mr Mandelson, who is in charge of trade policy in the Commission.
I should like to make four specific, concise points. First, the mechanism created by the WTO decision of August 2003 and the Protocol to the TRIPS Agreement is the result of long and difficult negotiations between almost 150 countries. It represents a balance which was difficult to strike. This mechanism must be seen only as a part of the wider issue of access to affordable medicines for developing countries, which goes far beyond the issue of patent law.
Second, the Commission can confirm that the European Community is committed not to include, in the economic partnership agreements and in other future bilateral and regional agreements with poor developing countries, any TRIPS+ provisions which could affect access to medicines or undermine the TRIPS flexibility contained in the Doha Declaration on TRIPS and public health.
Third, the Commission encourages pharmaceutical companies to adopt schemes, such as tiered pricing, under which medicines are sold in poor and developing countries at considerably lower prices than in developed countries.
Fourth, the Commission supports local production capacity. Local production can promote competition and make pharmaceutical products more affordable. It is also important to encourage technology transfer to ensure that locally produced pharmaceutical products can meet internationally agreed standards.
To conclude, I hope that Parliament has been reassured that access to medicines remains a priority for the Commission. Now that the European Parliament has all the elements in its hands to make a well-informed decision, and given the role played by the European Community in forging this permanent solution, it would be regrettable if the European Community could not accept it in time. It is essential that Parliament and the Commission continue to cooperate closely to facilitate access to medicines for poor developing countries.
on behalf of the PSE Group. - (NL) Madam President, every year, some six million people die of the effects of AIDS, malaria or tuberculosis. Every year, millions of people, particularly in Africa, are denied the treatment that could save their lives, not because the medication is unavailable, but simply because it is unaffordable. Whatever the exact reason may be, this is, of course, a downright scandal.
Since 2003, a temporary WTO regulation has been in place for countries that do not have the capacity to make their own cheap medicine for their people. What the Commissioner said is right. In Doha, we managed to secure a huge victory in 2003 when we made the breakthrough in this respect. This is something for which the EU deserves enormous appreciation. Whilst we may be able to discuss the causes ad infinitum, the trouble is that this regulation is still ineffective in practice, and all these millions of people have not received this medication, which is what we desperately want and why we welcomed this breakthrough at the time.
You are now asking this Parliament for permission, really, to make the agreement permanent. Needless to say, before this House can add its signature to this regulation, which has not been workable to date, with all the underlying causes and complexities, we want firm guarantees. The Commission and the Council have tried to say a few things.
First of all, it is essential that use is made of a practical regulation, as this simply requires much more assistance - practical, legal and political - from the countries involved. We know that many of them consider it very complex to actually use it. My suggestion would be to do what we did at the time of the trade negotiations, namely to set up a European cheap-medicine team, the 'A-Team' of the European Union, so that direct aid can be given, as it were. This aid should not just be financial but also take the form of information and legal expertise.
Secondly, I understand that you, the European Commission, have pledged not to incorporate any TRIPS+ in bilateral agreements. This would be a very crucial element, provided it is clearly confirmed by the Council.
Thirdly, the long-term solution is to enable developing countries to take care of their own production, which, of course, brings the developmental perspective into the equation. The expertise is there. This is what a number of countries, including Tanzania, are doing. I think that this same European A-Team would be able to pull this off again without any trouble. If this is the direction you are heading, we will be able to sign on the dotted line.
on behalf of the ALDE Group. - Madam President, the TRIPS amendment is both overdue and ahead of its time. It is overdue in that, for a long time, there has been a need to give poorer countries assisted access to drugs. It is ahead of its time because the extension of patent regimes to cover drugs in India and other countries in 2005 has not yet bitten. It takes years for a drug to get from development through clinical trials and it is only after that that this amendment might come into play. But it could come into play earlier if the Indian patent office is not upheld in its line of rejecting patents for minor modifications of older drugs.
Now the amendment alone cannot solve the problem that generic drugs still available now are not affordable, but it will establish in TRIPs that production for export legitimately comes under compulsory licensing and so also loosens the constraint of the legitimate interests of the patent owner, at least as regards territory, in other articles.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I wonder whether the Commission and the Council are here to pull our legs. I intend to ask the Presidency if I can have a recording of this part-session, because I believe that playing it in Africa will explain better than any words the absolute and utter indifference of the Council and the European Commission to the problem of access to medicines.
All the groups are putting this question to you concerning a regulation that has been in force for three years but not once implemented; are you replying that this regulation will allow developing countries access to medicines? But it has not allowed it for three years! What, do you have a magic wand? That is as far as the Council is concerned.
The Commission tells us: 'We have worked so hard to reach this agreement'. But if it does not work - regardless of whether a large or small amount of work has been done - the agreement must be amended or in any event we need to find other ways to make progress.
The Commission and the Council also talk about 'asking the pharmaceutical firms to offer lower prices for the south of the world', which amounts to saying: 'Let the pharmaceutical firms themselves do a good deed, because we are completely unable to guarantee a right'. They also talk of 'increasing local production capacity in the south of the world'. But how? There is endless talk of the transfer of technologies, but absolutely nothing is being transferred to the south of the world. These regulations hinder production!
They are just fine words, and then you come here to say that the Millennium Development Goals are being achieved in this way. It seems to me that there is a total lack of interest on the part of the Commission and the Council in the issue that we have raised.
Madam President, the Commission and Council are right to remind us that the 2003 waiver was greeted in this House as a great breakthrough in terms of access to medicine, but I think we are right as a Parliament to remind the other two institutions that four years later, not a single drug has been supplied to a single patient. As others have said, the reasons for this are complex. It is partly because of the expense of utilising the waiver, it is partly because of the complexity of the mechanism itself and it is partly because of economic pressure put on certain countries by other countries and by big pharmaceutical companies.
The Commission is right to say that we cannot go back and renegotiate this waiver. It was a complex deal that was struck and we are not asking for that. What we are saying is that if we are to give our assent to this waiver, we want the Commission to commit itself to giving technical, financial and political support to developing countries in order to enable them to utilise the mechanism. The four points that Commissioner Rehn made were all very valid and welcome, but he has to go beyond those four points and make it clear that he will give the backing that the developing countries need to access medicines today, not in 10 or 20 years time.
(NL) Madam President, thanks to my report of December 2005, a compromise has been reached at first reading on a regulation which guarantees the uniform application in the EU of the WTO Decision of 30 August 2003.
Nearly four years on, though, it now looks as if this decision is nothing but an empty shell. The fears at the time have now been realised. The system is far too elaborate and does not work. I share Mr Agnoletto's dismay over the response by the Council, which has managed to sidestep every question or concern expressed by this House.
The ratification of the TRIPS Protocol should force the EU into careful reflection and, above all, to a more cohesive policy which should enable the poorest countries to develop their own capacity to produce vital medicines. Without a strong signal in that direction, I am not convinced, Madam President and Mr Susta, that we should sign this waiver just like that.
President-in-Office of the Council. (PT) Madam President, honourable Members, as I said earlier, In developing and negotiating the aforementioned protocol, which will result in citizens of developing countries having increased access to drugs at affordable prices, the Community, from a political point of view, played a key role.
Mr Rehn has also made it clear here that this was achieved after lengthy and difficult negotiations and we believe that, in the light of the circumstances, the outcome is a balanced one. All that remains for me to do, therefore, is once again to call on Parliament to accept this important protocol so that trade standards may be amended in such a way as better to serve the interests of millions of human beings in the developing countries.
Member of the Commission. Madam President, thank you for this very responsible debate on a very important issue. I would like to give a response to an issue which was raised by David Martin and some other speakers concerning what the Commission is doing in order to support technology transfers leading to the local production of affordable key pharmaceuticals. The issue also concerned what we are doing in the field of prevention, treatment and care as regards HIV, malaria and tuberculosis.
This is one of the objectives of a specific initiative dedicated to aid for poverty-related diseases in the developing countries which provided a combined total of EUR 81.2 million over the past two years. The European Union is also a major funder of pharmaceutical and health-oriented clinical research including health systems research and capacity building in various sub-Saharan African countries through the European developing countries clinical trials partnership. Moreover, during the period of implementation of the Sixth Framework Programme for Research, EU support for R[amp]D devoted to poverty related diseases amounted to more than EUR 455 million. For the same period an additional EUR 78 million was spent by international scientific cooperation on various projects covering the fields of neglected infectious diseases, health systems policy research and reproductive health.
As you can see, the Commission is doing a lot to help developing countries, in particular the least developed countries, to enhance their access to affordable medicines, including local production capacity.
Is that enough? Probably not. Is the Commission ready to do more? Yes, provided we have the resources needed. And this is an area where Parliament has a key role to play.
There was another important issue raised concerning the fact that the mechanism has not yet been used, which implied that it does not work. It is important to understand how compulsory licensing works. The mechanism can operate without any compulsory licence actually being granted. The usefulness of compulsory licenses comes mainly in the leverage they give to developing countries in price negotiations with pharmaceutical companies. In other words, compulsory licenses can deliver the expected results, i.e. make medicines more affordable without being actually granted.
Finally, I hope that Parliament has been reassured that access to medicines remains a very strong priority for the Commission and for the European Union. We hope that Parliament will give its assent to the protocol as soon as possible. The outside world would not understand a delay or refusal from the European Union. This would undermine the EU's credibility as a whole in this field and as an international partner in general.
I have received one motion for a resolution in accordance with Article 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 12 July 2007.
Written statements (Rule 142)
in writing. - The right agreed in 2001 for developing countries to produce generic medicines was a welcome one. But, as is only too obvious, many developing countries have neither the technological capacity nor the finance to do this.
The Agreement of August 2003 to add an annex to the original WTO Agreement that allowed these countries to import generic drugs was thought to solve this problem. Yet four years later, not a single developing country has proved able to do this. Four years on, not a single patient has received a single drug.
Alongside agreeing to sign the Annex we must ensure the necessary resources and will are available to transform what to date has proved to be mere rhetoric into reality.
(The sitting was suspended at 8.10 p.m. and resumed at 9 p.m.)